BLAIR, J.
The Public Service Commission directed its counsel to institute su4$ against relator to compel it “to cease to omit and refuse, in violation of law, to furnish, upon application, ears for shipment of railroad ties” between designated points, “and to compel it to furnish cars” for like shipments. Suit was begun in the circuit court, of the city of St. Louis and assigned to the division thereof over which respond*78ent presides. Respondent issued a restraining order and ordered defendant, relator herein, to appear ten days later and show canse “why a temporary injunction or writ of mandamus should not issue as prayed for.” Three days later service was had upon relator, and the day following it applied here for a writ of prohibition, and a preliminary rule was. issued.

Notice

I. Under Section 64 (Laws 1913, p. 600) of the Public Service Commission Act, the Commission is empowered, whenever it is of the opinion that a railroad corPora^orL is violating or about to violate, its ' legal duty, to direct its counsel to' institute a suit to restrain such violation or compel compliance with the law or valid order. Relator’s contention that it was entitled to notice and a hearing upon the question whether the Commission should direct a suit to be brought under Section 64 is untenable. The order or direction to counsel to bring suit decides nothing against a defendant in such proceeding. It is a direction to counsel to appeal to the courts for correction of abuses the Commission thinks exist. Notice and hearing are had in the court in which the suit is brought. The cases cited chiefly are such as involve orders imposing Some burden of themselves. They are inapplicable.
II. With regard to the proceedings in the circuit court in a suit begun at the direction of the Commission under Section 64, that section provides:
‘ ‘ The general counsel to the commission shall thereupon begin such action or proceeding by a petition to such court alleging the violation complained of and praying for appropriate relief by way of mandamus or injunction. It shall thereupon be the duty of the court to specify the time, not exceeding thirty days after service of a copy; of the petition, within which the common carrier, railroad corporation or street railroad corporation complained of must answer the petition. In case of default in answer or after answer, the court *79stall immediately inquire into the 'facts and circumstances in such manner as the court shall direct without other or formal pleadings, and without respect to any technical requirement. Such other persons or corporations as the court shall deem necessary or proper to join as parties in order to make its order, judgment or writs effective, may he joined as parties upon application of the general counsel to the commission. The final judgment in any such action or proceeding shall' either dismiss the action or proceeding, or direct that a writ of mandamus or an injunction, or both, issue as prayed for in the petition or in such modified or other form as the court may determine will afford appropriate relief.”
We think these provisions furnish a system excluding the issuance of restraining orders and temporary injunction. They prescribe procedure with considerable detail, defining the steps the court is to take in suits begun under the section. The design is to secure a decision on the merits as- promptly as may be. Any other meaning often would permit the entire relief sought to be granted in such cases under the guise of restraining orders and temporary injunctions. In so far as the trial court exceeded or is about to exceed its jurisdiction in this respect, the preliminary rule is made absolute.
All concur, Bond, J'., in separate opinion.